—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), entered August 18, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Luis Negron alleged that he was injured when, while making a delivery, he slipped and fell on water on the floor by an entranceway of the defendant nursing home. The injured plaintiff admitted that he tracked rain water into the building with his boots as he made several trips in and out of the premises. In opposition to the prima facie case proffered by the defendant in support of its motion for summary judgment, the plaintiffs failed to raise a triable issue of fact as to whether the defendant either created the dangerous condition which caused the accident or had a reasonable time within which to remedy such condition after alleged notice (see, Gordon v American Museum of Natural History, 67 NY2d 836; Negri v Stop & Shop, 65 NY2d 625; Bernard v Waldbaum, Inc., 232 AD2d 596). Moreover, the defendant was not required to cover all of its floors with mats, nor to continuously mop up all moisture resulting from tracked-in rain (see, Miller v Gimbel Bros., 262 NY 107; Kovelsky v City Univ., 221 AD2d 234).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.